DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of the present application is a continuation application of U.S. Patent Application No. 17/163,260 filed January 29, 2021, entitled "POLICY-DRIVEN DATA LOCALITY AND RESIDENCY," now U.S. Patent No. 11,159,419.

Examiner's Notes
3.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Information Disclosure Statement
4.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on September 22, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Application Status
5.	Acknowledgment is made of Applicant’s submission of present application, dated September 22, 2021. Claims 1-20 are pending. This communication is considered fully responsive and sets forth below.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
7.	Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,159,419 in view of Johnston et al. (US 2019/0297108).
	Regarding claim 1, it recite “A cloud-based multi-tenant system for policy-driven locality route and traffic management, the cloud-based multi-tenant system comprising:
a plurality of routes through the cloud-based multi-tenant system to deliver services to a plurality of end user devices, wherein:
each route is characterized by one or more of locality and residency,
the plurality of routes is distributed to the plurality of end user devices in a plurality of domains,
the plurality of routes terminate with a plurality of cloud services across the Internet,
the plurality of domains separate subsets of the plurality of end user devices for a plurality of tenants, and
the plurality of routes are specified for a plurality of policies; and 
an application running on an end user device of the plurality of end user devices that requests a policy chosen from the plurality of policies, wherein:
a route of the plurality of routes corresponding to the policy is returned,
traffic rules and route maps corresponding to the policy for the end user device is returned,
communicating via the route between the application and a cloud service is performed according to the policy,
compliance with the policy is tested for locality and residency,  
telemetry according to the testing is reported, and 
the plurality of routes is updated based upon the telemetry.”
	Claim 1 of U.S. Patent No. 11,159,419 recites “A cloud-based multi-tenant system for policy-driven locality route-management, the cloud-based multi-tenant system comprising: 
a plurality of routes through the cloud-based multi-tenant system to deliver services to a plurality of end user devices, wherein: 
each route is characterized by one or more of locality and residency, 
the plurality of routes is distributed to the plurality of end user devices in a plurality of domains, 
the plurality of routes terminate with a plurality of cloud services across the Internet, 
the plurality of domains separate subsets of the plurality of end user devices for a plurality of tenants, and 
the plurality of routes are specified for a plurality of policies; and 
an application running on an end user device of the plurality of end user devices that requests a policy chosen from the plurality of policies, wherein: 
a route of the plurality of routes corresponding to the policy is returned, 
communicating via the route between the application and a cloud service is performed according to the policy, 
compliance with the policy is tested for locality and residency, 
telemetry according to the testing is reported, and 
the plurality of routes is updated based upon the telemetry.”
Both claim 1 of the instant application and claim 1 of U.S. Patent No. 11,159,419 are system claims, i.e., claiming “A cloud-based multi-tenant system.”
In fact, claim 1 of U.S. Patent No. 11,159,419 teaches the limitations in claim 1 of the instant application, without explicitly teaching “traffic rules and route maps corresponding to the policy for the end user device is returned” as indicated in italics above. 
Johnston et al. from the same or similar field of endeavor teach implementing fairness of the method, wherein traffic rules and route maps corresponding to the policy for the end user device is returned (paragraphs [0039] lines 1-11 & [0040] lines 1-8; Examiner’s Note: routing policy and maps regards to the traffic in the prior art teaches the limitation of “traffic rules and route maps;” in fact, the end-device sending feedbacks on routing policy and maps regards to the traffic in the prior art teaches the limitations of “traffic rules and route maps corresponding to the policy for the end user device is returned” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Johnston et al. in the system of claim 1 of U.S. Patent No. 11,159,419. 
The motivation for implementing the traffic rules and route maps corresponding to the policy for the end user device is returned, is to further enhance the mechanism for a service to classify an online resource as designed for access by human-controlled devices or by self-controlled device, wherein the service obtains traffic data regarding an attempt by the device to access the online resource via the network, the service determines that the attempt by the device to access the online resource is a security violation, based on the classifications of the device and the online resource, and then the service initiates a mitigation action in the network for the security violation.
Same rationale applies to claims 2-5, 7-10, 12-18, and 20 as follows:
8.	Claims 2-4 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-4 of U.S. Patent No. 11,159,419 in view of Johnston et al. (US 2019/0297108), individually.
9.	Claim 5 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 5 and 6 of U.S. Patent No. 11,159,419 in view of Johnston et al. (US 2019/0297108).
10.	Claims 7-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 7-10 of U.S. Patent No. 11,159,419 in view of Johnston et al. (US 2019/0297108), individually.
11.	Claims 12-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 12-17 of U.S. Patent No. 11,159,419 in view of Johnston et al. (US 2019/0297108), individually.
12.	Claim 18 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 19 of U.S. Patent No. 11,159,419 in view of Johnston et al. (US 2019/0297108).
13.	Claim 20 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 20 of U.S. Patent No. 11,159,419 in view of Johnston et al. (US 2019/0297108).
14.	Claim 6 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,159,419 in view of Johnston et al. (US 2019/0297108).
Regarding claim 6, claim 1 of U.S. Patent No. 11,159,419 teaches the cloud-based multi-tenant system, without explicitly teaching the traffic rules are decisions and conditionals that switch between routes based on a time of day, utilization, latency or performance. 
Johnston et al. from the same or similar field of endeavor teach implementing fairness of the method, wherein the traffic rules are decisions and conditionals that switch between routes based on a time of day, utilization, latency or performance (paragraphs [0039] lines 1-11 & [0040] lines 1-8; Examiner’s Note: the system learning the new behavior and adapting according to user feedbacks on the routing/traffic policy in the prior art teaches the limitation of “the traffic rules are decisions and conditionals that switch between routes based on the utilization;” consequently, the cited prior art teaches the limitations of “the traffic rules are decisions and conditionals that switch between routes based on a time of day, utilization, latency or performance” in the instant application as well). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Johnston et al. in the system of claim 1 of U.S. Patent No. 11,159,419. 
The motivation for implementing the traffic rules are decisions and conditionals that switch between routes based on a time of day, utilization, latency or performance, is to further enhance the mechanism for a service to classify an online resource as designed for access by human-controlled devices or by self-controlled device, wherein the service obtains traffic data regarding an attempt by the device to access the online resource via the network, the service determines that the attempt by the device to access the online resource is a security violation, based on the classifications of the device and the online resource, and then the service initiates a mitigation action in the network for the security violation.
Same rationale applies to claims 11 and 19 as follows:
15.	Claim 11 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,159,419 in view of Johnston et al. (US 2019/0297108).
16.	Claim 19 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,159,419 in view of Johnston et al. (US 2019/0297108).

Allowable Subject Matter
17.	Claims 1-20 would be allowable if the nonstatutory double patenting rejections presented above got overcome
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Sharma et al. (US 9,213,858) and Ramanathan et al. (US 2021/0075689) are generally directed to techniques for the system that provides cross-domain routing across storage domains, wherein the cross-domain routing is subjected to policies and permissions defined within the Averail service; the method for retrieving aggregated information for a managed network in response to changes to the managed network topology, configuration, or software, wherein in response to receiving notification that a change to a component of the managed network has occurred, a change audit analysis engine retrieves performance indicator information from components along a traceroute including the component which underwent the change. 
However, in consideration of the claim limitations filed on September 22, 2021, the information disclosure statement (IDS) submitted on September 22, 2021, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claim(s) including:
“an application running on an end user device of the plurality of end user devices that requests a policy chosen from the plurality of policies,” and “wherein: a route of the plurality of routes corresponding to the policy is returned, traffic rules and route maps corresponding to the policy for the end user device is returned, communicating via the route between the application and a cloud service is performed according to the policy,” as specified in claim 1.
“distributing the plurality of routes to the plurality of end user devices in a plurality 7of domains,” and “wherein: 8the plurality of routes terminate with a plurality of cloud services 9across the Internet, 10the plurality of domains separate subsets of the plurality of end user devices for a plurality of tenants,” as specified in claim 8.
Similar limitations are included in claim 15.
Dependent claims 2-7, 9-14, and 16-20 are also allowable for incorporating the features recited in the independent claim. 
Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Johnston et al. (US 2019/0297108) is cited to show the service to classify an online resource as designed for access by human-controlled devices or by self-controlled device, wherein the service obtains traffic data regarding an attempt by the device to access the online resource via the network, the service determines that the attempt by the device to access the online resource is a security violation, based on the classifications of the device and the online resource, and then the service initiates a mitigation action in the network for the security violation;
Sharma et al. (US 9,213,858) is cited to show the system that provides cross-domain routing across storage domains, wherein the cross-domain routing is subjected to policies and permissions defined within the Averail service;
Ramanathan et al. (US 2021/0075689) is directed to techniques for retrieving aggregated information for a managed network in response to changes to the managed network topology, configuration, or software, wherein in response to receiving notification that a change to a component of the managed network has occurred, a change audit analysis engine retrieves performance indicator information from components along a traceroute including the component which underwent the change;
Tenny et al. (US 2012/0113866) is directed for certain aspects of signaling a capability to operate in carrier aggregation configurations and measurement gap requirements corresponding to the carrier aggregation configurations, wherein each carrier aggregation configuration includes frequency bands and a mobile terminal can provide an indication of its measurement gap requirements for all or a subset of its supported frequency bands when operating in the carrier aggregation configurations;
Ji et al. (US 2009/0286563) is directed to techniques for using virtual noise figure for various functions in a wireless communication network, wherein the virtual noise figure is an indication of a virtual noise level at a receiver, which may be higher than an actual noise level at the receiver, and the virtual noise figure may be used for serving base station selection, interference management and power control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WEI ZHAO/           Primary Examiner
Art Unit 2473